DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s cancellation of claim 17, amendment of claim 1-4, 6 and 18-21, in the after final amendment of 6/13/2022, is acknowledged and has been entered.  Applicants' arguments filed on 6/13/2022, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  Claims 1-4, 6-16, 18-21 are still at issue and are present for examination. 
Upon further consideration the following non-final rejection has been deemed to be appropriate.  Any inconvenience to applicants is regretted.
Election/Restrictions

	Applicant's election with traverse of Group I, claims 1-8 to a reverse transcriptase mixture, in the paper of 3/26/2021, is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 6, 7, 8 and 19 under 35 U.S.C. 103 as being unpatentable by Fout et al. (Applied and Environmental Microbiology, Vol 69., No, 6, pp 3158-3164, June 2003),  Marx et al. (U.S. Patent NO. 8,759,061) and Okimoto and Dodgson (Biotechniques Vol 21, No. 1, pp m20-26, 1996) is withdrawn based upon applicants amendment of the claims in the paper of 6/13/2022, to limit the claimed reverse transcriptase mixture does not contain RNA.
	
The rejection of claims 1, 2, 6, 7, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Dietmaler and Ruschoff  (U.S. Patent No. 6,365,375), Marx et al. (U.S. Patent NO. 8,759,061) and Okimoto and Dodgson (Biotechniques Vol 21, No. 1, pp m20-26, 1996) is withdrawn based upon applicants amendment of the claims in the paper of 6/13/2022, to limit the claimed reverse transcriptase mixture does not contain RNA.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 8, 18, 19, 20, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nakabayashi et al. (US PG Pub No. 2012/0164654).
Nakabayashi et al. teach a composition for reverse transcription polymerase chain reaction comprising a thermostable DNA polymerase, a reverse transcriptase, a dye marker and a specific gravity increasing agent and a premix reagent for one-step RT-PCR.  The composition taught by Nakabayashi et al. is a reverse transcriptase mixture comprising a reverse transcriptase, a thermostable DNA polymerase, a dye and a specific gravity -increasing agent (see claims 1-8 and supporting text).  Nakabayashi et al. teach said reverse transcriptase mixture comprising a reverse transcriptase, a colored dye (xylene cyanol) at a concentration of 25 to 100 ng/ul or (0.0025% to 0.1%) and glycerol at a concentration of 10% to 30% (see Example 6, 5X premix and supporting text).  The reverse transcriptase mixture taught by Nakabayashi et al. does not contain Taq polymerase and does not contain RNA.  Nakabayashi et al. further teach a kit comprising the above reverse transcriptase mixture.  
While Nakabayashi et al. teach the above reverse transcriptase mixture comprising Ex Tag DNA polymerase they further teach that the thermostable DNA polymerase can be from other extremophiles such as Pyrococcus furiosus and Thermus thermophilus.
Thus, claim(s) 1-4, 6, 7, 8, 18, 19, 20, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nakabayashi et al. (US PG Pub No. 2012/0164654).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 8, 18, 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al. (US PG Pub No. 2012/0164654) and Borns (US 7,659,100).
Nakabayashi et al. teach a composition for reverse transcription polymerase chain reaction comprising a thermostable DNA polymerase, a reverse transcriptase, a dyd marker and a specific gravity increasing agent and a premix reagent for one-step RT-PCR.  The composition taught by Nakabayashi et al. is a reverse transcriptase mixture comprising a reverse transcriptase, a thermostable DNA polymerase, a dye and a specific gravity -increasing agent (see claims 1-8 and supporting text).  Nakabayashi et al. teach said reverse transcriptase mixture comprising a reverse transcriptase, a colored dye (xylene cyanol) at a concentration of 25 to 100 ng/ul or (0.0025% to 0.1%) and glycerol at a concentration of 10% to 30% (see Example 6, 5X premix and supporting text).  The reverse transcriptase mixture taught by Nakabayashi et al. does not contain Taq polymerase and does not contain RNA.  Nakabayashi et al. further teach a kit comprising the above reverse transcriptase mixture.  
While Nakabayashi et al. teach the above reverse transcriptase mixture comprising Ex Tag DNA polymerase they further teach that the thermostable DNA polymerase can be from other extremophiles such as Pyrococcus furiosus and Thermus thermophilus.
Borns teaches compositions and kits for performing RT-PCR comprising the use of the thermostable DNA polymerase from Pyrococcus furiosus.  Borns further teaches method of performing RT-PCR comprising the use of the thermostable DNA polymerase from Pyrococcus furiosus.
One of skill in the art before the effective filing date would have been motivated to make the reverse transcription mixture of Nakabayashi et al. substituting different thermostable DNA polymerases for the Ex Tag DNA polymerase used in the examples of Nakabayashi et al.  One of skill in the art before the effective filing date would have been motivated to substitute the thermostable DNA polymerase from Pyrococcus furiosus as suggested by Nakabayashi et al. and taught by Born for the Ex Tag DNA polymerase for use in RT-PCR amplification of nucleic acids.   While it is acknowledged that Nakabayashi et al. teach that the reverse transcriptase mixture is preferred not to be frozen so as to avoid freeze-thaw cycles which may cause harm to the enzymes of the mixture, it would be obvious to store the reverse transcriptase mixture frozen for extended periods of time when the composition was not being actively used.   The expectation of success is high based upon the high level of skill in the art in recombinant nucleic acid amplification methods as exemplified by both Nakabayashi et al. and Born.  Further Nakabayashi et al. and Born teach all the material and methods necessary to arrive at the obvious reverse transcription mixture.
Thus, claim(s) 1-4, 6, 7, 8, 18, 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al. (US PG Pub No. 2012/0164654) and Borns (US 7,659,100).

Remarks

No claim is allowed.         

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
6/22/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652